NOT DESIGNATED FOR PUBLICATION

                                              No. 121,915

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                           MIGUEL ALBERT,
                                              Appellant.


                                    MEMORANDUM OPINION

        Appeal from Wyandotte District Court; WESLEY K. GRIFFIN, judge. Opinion filed March 26,
2021. Affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, for appellant.


        Taylor A. Hines, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before HILL, P.J., GARDNER, J., and BURGESS, S.J.

        PER CURIAM: Miguel Albert and John Smith, both of whom have at least one child
with Chantel Drayton, got into an argument in September 2017, which resulted in Albert
shooting Smith. The argument stemmed from what Smith perceived as inappropriate
actions while his child was present when Drayton and Albert were exchanging their two
children for visitation purposes. The State charged Albert with one count each of
aggravated assault and aggravated battery, and the jury found him guilty on both counts
at the conclusion of his trial. Albert appeals, arguing that there was insufficient evidence
to convict him of aggravated assault, that the district court erred when it failed to give an


                                                     1
instruction for simple battery, and that the district court erred when it did not admit a
business record during trial. Finding no error, we affirm.


                        FACTUAL AND PROCEDURAL BACKGROUND


       At one time, Drayton and Albert were in a relationship and had two children
together. But by September 2017, they were no longer in a relationship but shared
custody of their two minor children, and Drayton and Smith had a daughter and were
living together.


       On September 17, Smith and Drayton got into an argument while in Smith's
vehicle, with all three children in the backseat. During the course of the argument, the car
was stopped on the side of the road, and both Smith and Drayton exited the car. At one
point, all three children were removed from the backseat and then returned to the car.
Smith and Drayton both got back in the car, and Smith continued to drive. Frustrated by
the events, Smith again stopped the car, got out to walk home, and left Drayton to drive
the vehicle with the three children in the backseat.


       After the argument Drayton called Albert, and they planned to meet at a Taco Bell
so they could exchange their two children. During the phone call, Drayton explained to
Albert the argument she had with Smith, and Albert was apparently so concerned that he
decided to call the police. Albert arrived at the Taco Bell first, and Drayton arrived before
the police did. Drayton told Albert what had happened between her and Smith, and Albert
responded by taking all three children out of the car, including Drayton and Smith's child.
Drayton repeatedly asked Albert to give her and Smith's child back, but Albert refused
until the police directed him to do so. Drayton later told Smith about what occurred at the
Taco Bell, and she said that he was upset about Albert taking Drayton and Smith's child
away from her.


                                              2
       On September 24 around 10 p.m., Drayton received a call from Albert while she
was driving Smith to work, with their daughter in the backseat, and Albert told Drayton
that he would meet her at her house to drop off their two children. Drayton turned around
and drove back to the house. Albert arrived at the house first and parked on the street in
front of the house. When Drayton arrived, she parked in the driveway.


       After Drayton parked, Smith exited the vehicle and approached Albert's vehicle to
confront him about what happened on September 17. When he reached the driver's side
door of Albert's vehicle, Smith said he "opened the door and tugged at [Albert's] shirt, or
maybe grabbed his shirt, and honestly, it was nothing I'd say violent or anything like that,
but I was definitely—I definitely wanted him to know that—to leave my daughter alone."
Smith believed he grabbed Albert around his upper collar and said his intent was to look
Albert in the face and tell him to leave his daughter alone. After he conveyed his
message, Smith turned around and walked back to the driveway where Drayton was
parked.


       Once Smith got to the driveway, he turned around and noticed that Albert was not
far behind him. At that point, Drayton was in the process of buckling her and Albert's two
children in the backseat of the vehicle. When Albert reached the driveway, he and
Drayton engaged in a conversation about what happened a week earlier. Smith said the
conversation was primarily between Drayton and Albert, but he would occasionally say
something as well. During the conversation, Smith noticed that Albert kept reaching for
something in his waistband area. Smith then approached Albert to the point of being
about an arm's length away, pulled Albert's shirt open, and realized Albert was carrying a
firearm.


       Smith responded to the realization by asking Albert "something to the effect of
really or might have been something like really, Bro, for real?" Smith said he was close

                                             3
enough that Albert could have inflicted bodily harm if Albert wanted to, but Smith was
more in disbelief that Albert was carrying a firearm. Despite the fact Smith was unarmed,
Albert stepped away from Smith, pulled out the gun, and pointed it at him. Smith asked if
Albert was going to shoot him, but Albert did not say anything before shooting Smith
with the firearm.


       Drayton's account of the events on September 24 largely corroborated Smith's
version. Drayton said that after she parked, she exited the vehicle and went to the back
door of the driver's side of Albert's vehicle to get her two children. While in the process
of unbuckling and moving the children between vehicles, she heard Smith and Albert
talking about what happened on September 17. The children were frightened at the time
because Smith and Albert's voices were raised, but she did not see Smith attempt to hit or
strike Albert while they spoke at Albert's driver's side door. Eventually, all three parties
were in the driveway talking for a few minutes about what happened a week earlier.
During the conversation, Drayton turned to tend to her children in the backseat. While
she was doing so, Albert shot Smith.


       Albert's girlfriend, Janaisha Black, testified differently from Smith and Drayton.
Black, who was in the passenger seat of Albert's vehicle, said that Smith opened Albert's
door and started choking Albert, causing Black to be pushed up against the passenger
side door. Smith eventually stopped choking Albert, and Albert got out of the car and
spoke with Drayton and Smith. Black, who remained inside the vehicle while the other
three were speaking, said she saw Smith try to lunge and attack Albert, and Albert shot
Smith in response.


       Albert testified that Smith opened his door, threatened him, and immediately
started choking him. Based on Smith's actions, Albert said he feared for his life. Later,
when he, Drayton, and Smith were talking near the driveway, Albert stated that he asked
Smith multiple times what the problem was, but Smith never responded to his questions.

                                              4
Instead, when Drayton was buckling the children in Smith's car, Smith attempted to lunge
at Albert, and Albert shot Smith in self-defense. Albert said he shot Smith "below the
waist in the leg just to try to get him off of me."


       According to medical records from the University of Kansas Hospital, the bullet
went through Smith's right hand, his abdomen, and his bladder before ultimately ending
up in his posterior. He had to have two surgeries, one for the wound to his abdomen and a
second to remove the bullet from his posterior. Though there were complications during
the recovery process, Smith physically recovered from his wounds.


       A few days after the incident, the State charged Albert with one count of
aggravated battery, but the complaint was later amended and Albert was charged with
one count each of aggravated battery and aggravated assault. At the conclusion of the
trial in May 2019, the jury found Albert guilty of both aggravated battery and aggravated
assault.


       Later that month, Albert filed a motion for judgment of acquittal or, alternatively,
a motion for a new trial. Albert argued the district court should acquit him of aggravated
assault because there was insufficient evidence Smith was in reasonable apprehension of
immediate bodily harm, which is the first element of aggravated assault. Albert also
argued that his convictions for aggravated assault and aggravated battery were
multiplicitous. Furthermore, he believed the district court erred when it did not grant a
mistrial after the prosecutor allegedly committed prosecutorial error. Lastly, he contended
the district court erred when reading back only a portion of Albert's testimony after the
jury asked for clarification during deliberations. The State later responded and opposed
Albert's motion.


       Albert also filed a motion for a dispositional departure. He maintained Smith was
the initial aggressor in the altercation. He argued that he supported his three minor

                                               5
children, he lacked a criminal record, and he had full-time employment, all of which
weighed in favor of placing him on probation and ordering him to complete an anger
management program instead of sending him to prison. The State never filed a written
response to Albert's motion for a dispositional departure but argued against it when the
district court held the sentencing hearing.


       At the hearing, Albert abandoned the multiplicity issue, agreeing with the State
that the case he relied on was no longer good law. After hearing Albert’s arguments in
support of his motions, the district court rejected Albert's motion for judgment of
acquittal. The district court also rejected his motion for dispositional departure and
sentenced him to the standard term for both counts, which was 12 months' imprisonment
for each count, to run concurrently.


       Albert timely appeals.


                                               ANALYSIS


There was sufficient evidence to convict Albert of aggravated assault.


       On appeal, Albert again contends there was insufficient evidence to convict him of
aggravated assault based on a lack of evidence regarding him placing Smith in reasonable
apprehension.


               "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.' [Citation
       omitted.]" State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).



                                                    6
       Assault is defined as "knowingly placing another person in reasonable
apprehension of immediate bodily harm." K.S.A. 2017 Supp. 21-5412(a). Aggravated
assault under K.S.A. 2017 Supp. 21-5412(b)(1) has the same elements as assault with the
additional element that the assault be committed with a deadly weapon. Albert does not
contest that the firearm used constitutes a deadly weapon. He only argues there was
insufficient evidence that he placed Smith in reasonable apprehension of immediate
bodily harm.


       Looking at the evidence in the light most favorable to the State, Smith testified
during trial that he was in disbelief after discovering Albert had a gun when the two were
talking in the driveway. After making the discovery, Albert took out the weapon and
pointed it at Smith, and Smith asked Albert multiple times if he was planning on shooting
him, to which Albert never responded. Eventually, Smith said he went from asking Albert
whether he was going to shoot him to placing his hands over his stomach just before
Albert fired the weapon. Smith described what he did as a reaction because he had an
inclination that something bad was about to happen. Albert argues Smith never testified
that he feared for his well-being. Instead, "the prosecutor's case for reasonable
apprehension relies upon a look on Miguel's face and Mr. Smith interpreting that look to
mean something would happen."


       In State v. Brown, 300 Kan. 565, 584, 331 P.3d 797 (2014), our Supreme Court
found that reasonable apprehension can be established by circumstantial evidence. See
also State v. Logsdon, 304 Kan. 3, 25, 371 P.3d 836 (2016) (noting that a conviction of
even the gravest offense can be based entirely on circumstantial evidence). In Brown, the
defendant and his cousin went to the apartment of Otis Bolden, a man they believed had
previously sexually assaulted his cousin's girlfriend. When Brown and his cousin entered
Bolden's apartment, Ashley Green was in the living room, and they directed her at
gunpoint to lie on the ground and give them Bolden's location. Green initially believed
the men were Bolden's friends that were playing a joke on him, but she was still afraid

                                              7
and felt threatened by the cousins' actions. Shortly thereafter, Brown and his cousin went
to the bedroom where Green directed them and shot and killed Bolden. Brown was
convicted of numerous charges, including aggravated assault for his actions against
Green.


         Based on some inconsistent testimony from Green about her reasonable
apprehension of immediate bodily harm, Brown argued on appeal he was entitled to relief
based on State v. Warbritton, 215 Kan. 534, 537-38, 527 P.2d 1050 (1974). In
Warbritton, the alleged victim specifically stated she was not in immediate apprehension
of bodily harm. In reaching its conclusion in Brown, our Supreme Court stated that
"[u]nlike in Warbritton, we are not faced with unequivocal testimony that [the victim]
was not afraid for herself." Brown, 300 Kan. at 584. Our Supreme Court also noted that
Green's immediate compliance with Brown's demands supported a logical inference that
she was "motivated by a fear of bodily harm." 300 Kan. at 584; see State v. Nelson, 224
Kan. 95, 96, 577 P.2d 1178 (1978) (noting that a victim's fear of bodily harm can be
established by circumstantial evidence).


         Here, circumstantial evidence establishes that Smith was placed in reasonable
apprehension of immediate bodily harm. Albert did not respond to Smith's comments and
questions, specifically whether Albert was going to shoot. Albert first displayed the gun
in his waistband and then aimed it directly at Smith from a short distance. At this point
Smith stated he felt something bad was about to happen. As a result, Smith attempted to
protect himself as much as possible by placing his arms in front of his body where the
gun was aimed. A very reasonable conclusion would be that Smith was acting out of fear
of being shot.


         Based on the testimony, the jury convicted Albert of aggravated assault. Looking
at the evidence in the light most favorable to the prosecution, a reasonable person could
have concluded beyond a reasonable doubt that Albert placed Smith in reasonable

                                              8
apprehension of bodily harm. Accordingly, the record contains sufficient evidence to
convict Albert of aggravated assault under K.S.A. 2017 Supp. 21-5412(b)(1). See
Chandler, 307 Kan. at 668.


The district court did not err when it failed to give a jury instruction for simple battery.


       Albert argues the district court erred when it failed to give an instruction for
simple battery.


               "When analyzing jury instruction issues, we follow a three-step process: '(1)
       determining whether the appellate court can or should review the issue, i.e., whether there
       is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
       considering the merits of the claim to determine whether error occurred below; and (3)
       assessing whether the error requires reversal, i.e., whether the error can be deemed
       harmless.' [Citation omitted.]" State v. McLinn, 307 Kan. 307, 317, 409 P.3d 1 (2018).


       There is no dispute Albert requested an instruction on simple battery during the
jury instruction conference. Albert has preserved the issue for appellate review. See
K.S.A. 2020 Supp. 22-3414(3).


       As to the second step in the analysis, appellate courts consider whether the
"'instruction was legally and factually appropriate, employing an unlimited review of the
entire record.'" McLinn, 307 Kan. at 318 (quoting State v. Williams, 295 Kan. 506, Syl. ¶
4, 286 P.3d 195 [2012]). As both parties acknowledge, an instruction for simple battery
was legally appropriate because simple battery is a lesser included offense of aggravated
battery, which is what the jury convicted Albert of. See K.S.A. 2017 Supp. 21-
5413(b)(1)(B), (g)(2)(B); see also State v. Simmons, 295 Kan. 171, 175, 283 P.3d 212
(2012) (finding that simple battery is a lesser included offense of aggravated battery).
The only remaining question is whether such instruction was factually appropriate.


                                                      9
       Albert argues the district court erred because it has a duty to instruct a jury on
lesser included crimes "where there is some evidence which would reasonably justify a
conviction" on the lesser included crime. K.S.A. 2020 Supp. 22-3414(3). Albert contends
that, looking at the evidence in the light most favorable to him, there was evidence to
support a conviction of simple battery. See McLinn, 307 Kan. at 325. Albert also points
out that the district court's duty exists regardless of whether the evidence is weak or
inconclusive because it is a jury's decision whether the evidence established the
difference between harm and great bodily harm. See Simmons, 295 Kan. at 177; see also
State v. Boyd, 281 Kan. 70, 93, 127 P.3d 998 (2006).


       Here, the district court made the determination that simple battery was not an
appropriate instruction, but it did conclude that other lesser included versions of
aggravated battery were appropriate. This included K.S.A. 2017 Supp. 21-5413(b)(1)(B),
which is what the jury ultimately convicted Albert of. The district court based its
conclusions on the fact that Smith was shot with a deadly weapon. The district court went
on to say that "this is not like a broken arm done by a hit or something where a jury could
find that a broken arm or broken nose is simple battery."


       The facts clearly show that Albert used a gun to shoot Smith. This court has
previously stated that "[t]he difference between battery and aggravated battery is the
inclusion in the latter crime of the additional element that the act is performed 'with a
deadly weapon.'" State v. Smith, 39 Kan. App. 2d 64, 69, 176 P.3d 997 (2008). Moreover,
the facts show that Smith's injuries were not "slight, trivial, moderate, or minor." See
State v. Brice, 276 Kan. 758, 774, 80 P.3d 1113 (2003). Based on this, the district court
was not required to give an instruction on simple battery. Boyd, 281 Kan. at 93. The
district court did not err when it failed to give an instruction on simple battery, and we
affirm Albert's conviction.




                                             10
Any error for the failure to admit a business record is harmless.


        At trial, Albert sought to introduce medical records from the jail showing
scratches on his neck to support his theory of defense. The district judge asked the State
if it would acquiesce to the records being admitted, and the State replied that it would
"stipulate to the foundation of it as far as custodian of records is concerned. My next
sentence was I will likely object for other reasons, but no need to get a custodian." The
parties continued to discuss the admissibility of the medical records, but no conclusion
was made at that time. When Albert sought to introduce the records later, the district
court did not allow him to do so, and Albert objected. The issue is properly preserved for
appellate review. See K.S.A. 60-405; see also State v. Davis, 312 Kan. 259, 279, 474
P.3d 722, 739 (2020).


       Both parties agree the issue involves an exception to the hearsay rule. "The
admissibility of evidence under an exception to the hearsay rule is reviewed for abuse of
discretion." State v. Seacat, 303 Kan. 622, 634, 366 P.3d 208 (2016). A judicial action
constitutes an abuse of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is
based on an error of law; or (3) it is based on an error of fact. 303 Kan. at 634-35. Albert
contends the district court's ruling was based on an error of law.


       "K.S.A. [2020] Supp. 60-460 is an exclusionary rule; it forbids hearsay evidence,
subject to certain enumerated exceptions." 303 Kan. at 631. Hearsay is defined as
"[e]vidence of a statement which is made other than by a witness while testifying at the
hearing, offered to prove the truth of the matter stated." K.S.A. 2020 Supp. 60-460. Such
evidence is inadmissible unless it fits within an exception to the rule. One such exception
is the business records exception, which states:


               "Writings offered as memoranda or records of acts, conditions or events to prove
       the facts stated therein, if the judge finds that: (1) They were made in the regular course

                                                    11
       of a business at or about the time of the act, condition or event recorded; and (2) the
       sources of information from which made and the method and circumstances of their
       preparation were such as to indicate their trustworthiness.


               "If the procedure specified by K.S.A. 60-245a(b), and amendments thereto, for
       providing business records has been complied with and no party has required the personal
       attendance of a custodian of the records or the production of the original records, the
       affidavit or declaration of the custodian shall be prima facie evidence that the records
       satisfy the requirements of this subsection." K.S.A. 2020 Supp. 60-460(m).


       In State v. Davis, 2 Kan. App. 2d 698, 699, 587 P.2d 3 (1978), this court stated:


               "Assuming appropriate foundation for admission of all or part of the hospital
       record in this case, the problem is that double hearsay is involved. The proffered evidence
       constitutes hearsay statements of hospital personnel reporting statements of the
       defendant. It was offered to prove the truth of such included statements. The business
       records exception, K.S.A. 60-460(M), renders admissible hearsay statements of hospital
       personnel but does not render admissible included hearsay statements absent
       admissibility of the included statements under some other exception to the rule."


       Albert points out that the State stipulated to the foundation of the record and
argues that "the record in question did not involve statements of persons other than the
author of the record, which was the dispositive fact in Davis." The State, however,
contends that the statements within the record constituted multiple levels of hearsay. It
argues that "although the jail intake record itself satisfied a hearsay exception, the
statements within the business record did not" because Albert failed to establish an
independent basis for the admissibility of the statements. See 2 Kan. App. 2d at 699.


       Albert is correct that the State stipulated to the foundation of the record, "as far as
the custodian of the records is concerned." The State also did not take issue with the
source of the information, stating that the record was "very clearly an official Wyandotte

                                                    12
County intake form." See K.S.A. 2020 Supp. 60-460(m). However, after agreeing the
statement contained in the record was the assessment of a medical professional, the State
took issue with the fact it would not be able to cross-examine the witness who made the
statement.


       When Albert attempted to admit the record during trial, the district court stated:


               "And there's a way to get a business record for what it is into evidence and this is
       not that way. You're asking for hearsay answers on a blank––couple blanks by somebody
       else who is not in this court. [The State] didn't stipulate to that, somebody else who wrote
       those things. [The State is] stipulating that [they] didn't need the recording of all the
       records say, the person over there says, yeah, this is a record. [The State] did not stipulate
       to what somebody else, a third party, wrote.
               ....
               ". . . Let's say it is in the record, how does [the State] cross-examine that? There's
       a proper way to do it and this is not the proper way."


       The issue is distinguishable from the one in Davis because here, the statements
Albert sought to introduce were not statements of medical personnel reporting the
defendant's statements. See 2 Kan. App. 2d at 699. Later in the Davis opinion this court
stated that the "[d]efendant's reliance upon In re Estate of Bernatzki, 204 Kan. 131, 134-
135, 460 P.2d 527 (1969), is misplaced. Bernatzki, held medical records admissible under
K.S.A. 60-460(M). The statements there at issue were of the entrants, hospital personnel,
not a third party declarant." Davis, 2 Kan. App. 2d at 699-700. Here, the record
apparently contained statements made from Albert, including "patient verbalizes neck
being sore from prior altercation with mother of children's boyfriend. It does say
scratches noted and no signs of distress." However, Albert made it clear that he was
specifically interested in paragraph 22, where the individual described their observation
that Albert had scratches on his neck and arms.



                                                     13
       Since the State stipulated to the custodian of the records and did not take issue
with the source of the information, the district court might have erred when it did not
admit at least part of the record during trial. However, any error is moot when analyzed
for harmless error. See State v. Williams, 306 Kan. 175, 202-03, 392 P.3d 1267 (2017).


       Our Supreme Court has "'previously recognized that under the state and federal
Constitutions a defendant is entitled to present the theory of his or her defense and that
the exclusion of evidence that is an integral part of that theory violates a defendant's
fundamental right to a fair trial.'" State v. Stano, 284 Kan. 126, 131, 159 P.3d 931 (2007).
Thus, this court must assess whether the error was harmless under the federal
constitutional harmless error standard of Chapman v. California, 386 U.S. 18, 23-24, 87
S. Ct. 824, 17 L. Ed. 2d 705 (1967): whether the party benefiting from the error proves
beyond a reasonable doubt that the error would not or did not affect the outcome of the
trial in light of the entire record. See Williams, 306 Kan. at 202-03.


       "To prevent reversal, the State, as the party benefiting from the error, must prove
that 'there is no reasonable possibility that the error contributed to the verdict.'" 306 Kan.
at 203 (quoting State v. Ward, 292 Kan. 541, Syl. ¶ 6, 256 P.3d 801 [2011]). To meet this
burden, the State relies on the cumulative testimony from other witnesses that all testified
to seeing scratches on Albert's neck.


       Black testified that Smith opened Albert's driver side door and started choking
him. Albert also testified, and corroborated Black's version of the events, that Smith
opened his door, threatened to kill him, and started strangling him. Irma Arthur testified
that she saw Albert after he was released from jail and noticed that he had scratch marks
on his neck. Similarly, Tabitha Albert, the defendant's sister, testified that when she
picked Albert up from jail, she saw "scratches on his neck on both sides and they were
very visible even though he was there a few days, but it was already, you know, starting
to heal a little bit, but the marks were right there on his skin under his neck."

                                              14
       The testimony Albert sought to admit through the business record was admitted
from multiple other sources during trial. The State proved beyond a reasonable doubt that
the error did not contribute to the verdict. See Williams, 306 Kan. at 202-03.


       Affirmed.




                                            15